DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/08/2022 has been considered by the examiner.

Status of Claims
Claims 2, 13 and 14 are cancelled.  Claims 15 and 16 are newly added.  Claims 1 and 10 are newly amended.  Claims 1, 3-12, 15 and 16 are pending in this application and examined in this Office Action.

The amendments to the claims have necessitated new grounds of rejection, set forth below. Applicant’s arguments remaining pertinent are addressed at the end of the Office Action.

Status of Rejections 
1.	The rejection of claims 1, 3-9, 13-14 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre- AIA ), first paragraph, because the specification, while being enabling for a method for generating cholangiocyte progenitors in a culture medium comprising human EGF and human TGFB2, does not reasonably provide enablement for culturing with nonhuman EGF, any nonhuman TGFB 1 or 3, and nonhuman HGF is withdrawn in view of the amendments to the claims. 

2.	The rejection of claims 10-12 and 14 under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter (products of nature) is withdrawn in view of the amendments to claim 10, the cancellation of claim 14 and the addition of new claims 15 and 16. The rejection is recast below under new grounds of rejection. 

3.	The rejection of claims 1, 2, 7-10, 13, 14 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Keller et al (US 2016/0002595) (Keller) is withdrawn in view of the amendments to the claims. The rejection is recast below under new grounds of rejection. 


4.	The rejection of Claims 3-6, 11, 12 under 35 U.S.C. 103 as being unpatentable over Keller as applied to claims 1, 2, 7-10, 138, 14 above and further in view of Kupperschmidt et al (US 2016/0376557) (Kupperschmidt) and Vestentoft et al (“Three- dimensional reconstructions of intrahepatic bile duct tubulogenesis in human liver,” BMC Developmental Biology 2011, 11:56) (Vestentoft) is withdrawn in view of the amendments to the claims. The rejection is recast below under new grounds of rejection. 
New Grounds of Rejection

Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 10-12 and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to products of nature.

Broadest Reasonable Interpretation of Claims 10-12 and 16

Newly amended claim 10 recites: An isolated cholangiocyte progenitor cell culture, which was generated by the method according to claim 1, wherein the cholangiocyte progenitor cells express all of CK19, SOX9, and AQP1. 
Claims 11 depends from claim 10 and recites: The cholangiocyte progenitor cell culture of claim 10, wherein the cholangiocyte progenitors are ductal plate-like cholangiocyte progenitors. 
Claim 12 also depends from claim 10 and recites: The cholangiocyte progenitor cell culture of claim 10, wherein the cholangiocyte progenitors are remodeling ductal plate-like cholangiocyte progenitors.
New claim 16 recites: An isolated three-dimensional duct-like structure of cholangiocyte progenitors, which is generated by the method comprising the steps of
providing hepatoblasts,
culturing the hepatoblasts in a medium comprising human TGFB2 and human EGF, to provide cholangiocyte progenitor cells, wherein the medium does not comprise a Notch signal ligand; and
culturing the obtained cholangiocyte progenitors in a medium comprising human HGF, human EGF, a notch signal ligand, and a GSK3 inhibitor in the presence of a three-dimensional scaffold material, and
wherein the cholangiocyte progenitors express all of CK19, SOX9, and AQP1.

As recited in claims 10-12, 16, no structural characteristics are identified and therefore the characteristics of the cholangiocyte progenitor cell cultures are not markedly different from the cell culture’s natural occurring counterpart in their natural state. The claimed cell compositions are described by cell type only and cell compositions having that function are taught in the art for the same purpose. The claimed genus of cell compositions embraces naturally occurring progenitor cell populations as disclosed by Keller et al below. The amendments to claim 10 to recite “express all of CK19, SOX9 and AQP1” do not amount to markedly different characteristics because as noted both by Applicants (specification page 9, [0030]) (“cholangiocyte precursors on day 7 of differentiation expressed AQP1 in addition to CK19 and SOX9 and that this expression profile is similar to that of fetal cholangiocyte progenitors at around gestation weeks 12-10”), and Keller [0321] (“mature and/or functional cholangiocytes express aquaporin”) cells expressing CS19, SOX9 and AQP1 are naturally occurring in nature.
Further regarding claim 10, “isolated” cells have the same properties as cells not isolated.  No markedly different characteristic is imparted to “isolated” cells in comparison to unisolated cells.  No markedly different characteristic is imparted by the addition of a three dimensional scaffold. Applicant’s remarks on this issue are addressed at the end of the Office Action. 
Therefore, the amendments to claim 10, reciting an “isolated” progenitor cell culture and adding the expression of CK19, SOX9, and AQP1 markers and a three dimensional scaffold, do not give the cells markedly different characteristics from the cholangiocyte progenitor cells in nature. 

Regarding claim 10, under Step 1 of the subject matter eligibility test for products and processes, it must be determined if the claim is to a process, machine, manufacture of ra composition of matter.  In the instant case, claim 10 is directed to a composition of matter (the progenitor cells), a product. The claims are therefore directed to a statutory category, a product.

Under Revised Step 2A, prong 1 of the analysis (determining the Judicial Exceptions) it must be determined if the claim is directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea. In the instant case, the call population is naturally occurring product as disclosed by Applicants. Because the cell composition is the same as a  product of nature, it falls within a judicial exception.

Under Step 2A, prong 2 of the analysis, it must be determined whether the claim recites additional elements that amount to significantly more than the judicial exception. In the instant case, the claim fails to recite any additional elements that integrate the judicial exception (the cell composition) into a practical application, and therefore the claim remains directed to a judicial exception invoking further analysis under step 2B. The presence of a three dimensional scaffold material does not add an element that amounts to significantly more than the judicial exception because the cells and scaffold are not integrated and Applicants have not provided a showing that the combination of cells in the presence of the scaffold provides any advantages and therefore the claim does not amount to more than the judicial exception itself.

Under Step 2B, if must be determined if the claim recites additional elements that amount to significantly more than the judicial exception. In the instant case, claim 10 fails to recite any additional elements that amount to significantly more than the judicial exception. Therefore, the claim as a whole does not amount to significantly more than the exception itself (there is no inventive concept in the claim) and is not eligible, thus concluding the eligibility analysis.

Regarding claims 11,12, and 16, the eligibility analysis of claim 10 above in incorporated herein in its entirety. Regarding dependent claims 11 and 12, the claims encompass nothing more than the cholangiocyte progenitor cells, or, as in claim 16, a duct-like structure of cholangiocyte progenitors. Therefore, the claims as a whole do not amount to significantly more than the exception itself (there is no inventive concept in the claims) and are not eligible, thus concluding the eligibility analysis.  

	Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1.	Claims 1, 7- 9 are rejected under 35 U.S.C. are rejected under 35 U.S.C. 103 as being unpatentable over Keller (cited in prior Office Action) in view of Kupperschmidt (cited in prior Office Action) and Dakhore (cited in prior Office Action).

Keller discloses a method for generating a population of functional cholangiocyte progenitors comprising treating hepatoblasts with TGFB and EGF to generate cholangiocyte progenitors (See, figure 14a) (claim 1). Keller discloses a method for generating a population of functional cholangiocytes expressing SOX9 and CK19 [0021].  Keller discloses the TGFB can be human TGFB2 [0274]. Regarding amended claim 1, Keller does not disclose addition of a notch signal ligand to the medium as shown in figure 14a.  
Regarding claim 7, Keller discloses a method of inducing hepatoblasts from pluripotent stem cells [0022] and [0028].
Regarding claims 8 and 9, Keller discloses the pluripotent stem cells are human cells [0008], [0486] (claim 8) and human ES cells [0008], [0486] (claim 9).
Keller differs from the claims in that the document fails to disclose the EGF is human EGF.  However, Kupperschmidt and Dakhore cure the deficiency.
Kupperschmidt discloses use of human EGF [0115]. 
Dakhore discloses “The derivation and maintenance of the raw material, hPSCs, including both hESCs and hiPSCs, has to be done in a manner that recapitulates their equivalent niche in vivo; therefore, the media in which these cells are cultured in are central to the success of all downstream applications,” (page 12, left column, bottom paragraph). Dakhore therefore discloses the necessity of utilizing the same type of growth factors from the same species in order to recapitulate their equivalent niche in vivo.
It would have been obvious to one of ordinary skill to modify the Keller method using EGF by using human EGF as suggested by Kupperschmidt in view of the teachings of Dakhore disclosing the importance of recapitulating the equivalent niche in vivo for future success downstream.
One of ordinary skill would have had a reasonable expectation of success in using human EGF in the method of Keller in view of the teachings of Kupperschmidt successfully using human EGF and Dakhore that using growth factors from the same species as the cells will recapitulate their equivalent niche in vivo.
One of ordinary skill would have been motivated to use human EGF in human cell cultures in order to optimize the success of all downstream applications as taught by Dakhore.

2.	Claims 3-6, 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Keller, Kupperschmidt and Dakhore as applied to claims 1, 7, 8 and 9 above and further in view of Kupperschmidt and Vestentoft (cited in prior Office Action).  The teachings of Keller, Kupperschmidt and Dakhore above are incorporated herein in their entirety. Kupperschmidt is cited above for teaching the use of human EGF.

Keller and Dakhore differ from the claims in that the documents fail to disclose that cholangiocyte progenitors are positive or negative for AQP1. However, Kupperschmidt and Vestentoft cures the deficiency.
Regarding claim 3, Kupperschmidt discloses [0218] in the course of differentiation the cell population progressively acquired a cuboidal morphology (Fig. 2) and that QRT-PCR analysis revealed a significant increase in gene expression level of cholangiocyte markers such as CFTR, TGR5, Aquaporin-1 (AQP1), SOX9, SCTR and JAG1 in hESC-derived cholangiocytes (nRESC-Chol) compared to hESC-HB (hESC- derived hepatoblasts). Vestentoft discloses the ductal plate stage cells (figures 4) and the remodeling duct stage cells (figure 6) expressed AQP1 which are later stages of development.
Regarding claims 4 and 6, Vestentoft discloses that cholangiocyte tubulogenesis occurs through a series of remodeling states, i.e., the “ductal plate” stage, the “remodeling bile duct stage,” and the “remodeled bile duct” (page 2, left column, top paragraph). It would have been obvious to one of ordinary skill in view of the teachings of Vestentoft that ductal plate-like cholangiocyte progenitors (claim 4) and remodeling ductal plate like cholangiocyte progenitors (claim 6) would be generated in the process of tubulogenesis. See, Vestentoft, figure 1.
Regarding claim 5, Kupperschmidt discloses cholangiocytes refers to cells that are capable of expressing characteristic biochemical markers, including but not limited to CFTR, G-protein coupled bile acid receptor 1 (TGR5), Aquaporin-1 (AQP1), SOX9 and CK19 [0023].  It would have been obvious to one of ordinary skill that cholangiocytes expressing SOX9 and CK19 would also have expressed AQP1 in view of the teachings of Kupperschmidt that cholangiocytes are known in the art to be positive for SOX9, CK19 and AQP1.
Regarding newly amended claim 10, Keller discloses a method for generating a population of functional cholangiocyte progenitors comprising treating hepatoblasts with TGFB and EGF to generate cholangiocyte progenitors (See, figure 14a). It would have been obvious to one of ordinary skill that cholangiocytes expressing SOX9 and CK19 would also have expressed AQP1 in view of the teachings of Kupperschmidt that cholangiocytes are known in the art to be positive for SOX9, CK19 and AQP1 and that the AQP1 marker is expressed at later stages of development. Kupperschmidt discloses [0155] a population of cholangiocytes for use in a method of treatment of a cholangiopathy [0156] (the claimed “isolated cholangiocyte progenitor cell culture”).
Regarding claim 11 and 12, Vestentoft discloses the cholangiocyte progenitors can be ductal plate-like cholangiocyte progenitors (figure 1) (claim 11) and remodeling ductal plates cholangiocytes progenitors (figure 1) (claim 12).
It would have been obvious to one of ordinary skill that cells at earlier stages of development would not express AQP1 in view of the teachings of Kupperschmidt that the marker is expressed at later stages of development and Vestentoft, disclosing that previously defined markers for progenitor lineages are CK19 and SOX9 (page 13, left column, first full paragraph).  
One of ordinary skill would have had a reasonable expectation of success in obtaining cholangiocyte progenitors expressing all of CK19, SOX9 and AQP1 during culture in view of the teachings of Kupperschmidt that cholangiocytes are known in the art to be positive for SOX9, CK19 and AQP1 and that the AQP1 marker is expressed at later stages of development.
One of ordinary skill would have been motivated to obtain a population of cholangiocytes expressing SOX9, CK19 and AQP1 in view of the teachings of Kupperschmidt disclosing [0155] cholangiocytes can be used in a method of treatment of a cholangiopathy [0156].

3.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Keller in view of Kupperschmidt and Dakhore.  

Keller discloses a method for generating a three dimension duct-like structure of cholangiocyte progenitors ([0023]-[0028]; [0260], for example),
-providing hepatoblasts from pluripotent stem cells [0022] and [0028] (claim 15, part a);
 -culturing hepatoblasts in medium comprising human TGFB2 [0274] and EGF. Keller does not disclose addition of a notch signal ligand to the medium as shown in figure 14a  (claim 15, part b) to obtain cholangiocyte precursor cells;
culturing the obtained cholangiocyte precursor cells in a medium comprising HGF, EGF, OP9 (the claimed notch agonist) and a GSK-3 inhibitor as a monolayer in a mixture of matrigel™ and collagen (the claimed three-dimension scaffold) [0069] (claim 15, part c). Keller discloses the cholangiocyte fate is specified by treating the aggregates of the cell population with a notch inhibitor (agonist) [0020].
Keller discloses [0476] that when cultured in a mixture of matrigel™ and collagen (the claimed 3D scaffold material), the cholangiocytes progenitor population can generate ductal-like structures that express markers found in mature bile ducts. Keller thereby discloses the claimed method of generating a three-dimensional duct-like structure of cholangiocyte progenitors.
Keller differs from the claims in that the document fails to disclose human EGF.  However, Dakhore and Kupperschmidt cure the deficiencies. 
Kupperschmidt discloses use of human EGF [0115]. 
Dakhore discloses “The derivation and maintenance of the raw material, hPSCs, including both hESCs and hiPSCs, has to be done in a manner that recapitulates their equivalent niche in vivo; therefore, the media in which these cells are cultured in are central to the success of all downstream applications,” (page 12, left column, bottom paragraph). Dakhore therefore discloses the necessity of utilizing the same type of growth factors from the same species in order to recapitulate their equivalent niche in vivo.
It would have been obvious to one of ordinary skill to modify the Keller method using EGF by using human EGF as suggested by Kupperschmidt in view of the teachings of Dakhore disclosing the importance of recapitulating the equivalent niche in vivo for future success downstream.
One of ordinary skill would have had a reasonable expectation of success in using human EGF in the method of Keller in view of the teachings of Kupperschmidt successfully using human EGF and Dakhore that using growth factors from the same species as the cells will recapitulate their equivalent niche in vivo.

4.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Keller in view of Kupperschmidt and Dakhore as applied to claim 15 above.  The teachings of Keller, Kupperschmidt and Dakhore above are incorporated herein in their entirety.
Claim 16 is recites the same steps as claim 15 but for the last clause “wherein the cholangiocyte progenitors express all of CK19, SOX9 and AQP1. Keller and Dakhore fail to disclose the cholangiocyte progenitors express all of CK19, SOX9 and AQP1. However, Kupperschmidt cures the deficiency.
Kupperschmidt discloses [0218] in the course of differentiation the cell population progressively acquired a cuboidal morphology (Fig. 2) and that QRT-PCR analysis revealed a significant increase in gene expression level of cholangiocyte markers such as CFTR, TGR5, Aquaporin-1 (AQP1), SOX9, SCTR and JAG1 in hESC-derived cholangiocytes (nRESC-Chol) compared to hESC-HB (hESC- derived hepatoblasts). 
It would have been obvious to one of ordinary skill that cholangiocytes expressing SOX9 and CK19 would also have expressed AQP1 in view of the teachings of Kupperschmidt that cholangiocytes are known in the art to be positive for SOX9, CK19 and AQP1 and that the AQP1 marker is expressed at later stages of development.  
One of ordinary skill would have had a reasonable expectation of success in obtaining cholangiocyte progenitors expressing all of CK19, SOX9 and AQP1 during culture in view of the teachings of Kupperschmidt that cholangiocytes are known in the art to be positive for SOX9, CK19 and AQP1 and that the AQP1 marker is expressed at later stages of development.
One of ordinary skill would have been motivated to obtain a population of cholangiocytes expressing SOX9, CK19 and AQP1 in view of the teachings of Kupperschmidt disclosing [0155] cholangiocytes can be used in a method of treatment of a cholangiopathy [0156].


Response to Arguments 
Applicant’s arguments, filed 03/08/2022 have been considered but not found persuasive.  
		Arguments regarding the rejection under 35 USC 101

1.	Applicants argue that 
Without acquiescing to the rejection, and solely to expedite prosecution, claim 10, as well as new claim 16 now recite an isolated population of cholangiocyte progenitor cell culture, wherein the cholangiocyte progenitor cells express all of CK19, SOX9, and AQPI.

Thus, Applicant has claimed a non-natural isolated population of cells that has been selected for based on the expression of particular genes, CK19, SOX9, and AQP1. Furthermore, as described in paragraphs [0070]-[0079], these progenitor cells were produced and selected for by introducing a AQP1-GFP construct into an iPS cell line, growing in induction medium, and selecting for celling that were GFP positive. Therefore, Applicant has claimed a select and isolated population of cells created through laboratory manipulations.


	In reply and contrary to the arguments, the claims do not recite that the cells contain the GFP construct or that the construct is expressed and without the recitation, the cells continue to read on the natural product. The amendments to claim 10 to recite “express all of CK19, SOX9 and AQP1” do not amount to markedly different characteristics. Applicants disclose (specification page 9, [0030]) “cholangiocyte precursors on day 7 of differentiation expressed AQP1 in addition to CK19 and SOX9 and that this expression profile is similar to that of fetal cholangiocyte progenitors at around gestation weeks 12-10.”  Keller discloses [0321] (“mature and/or functional cholangiocytes express aquaporin”) cells expressing CS19, SOX9 and AQP1 are naturally occurring in nature.  Also, GFP is not required by the claims.


2.	Applicants argue 

Furthermore, new claim 16 recites “culturing the obtained cholangiocyte progenitors...in the presence of a three-dimensional scaffold material.” Thus, similar to claim 5 of Example 9 in the USPTO Eligibility guidelines that was found to be patent eligible, this claim recites a non- natural element of a three-dimensional scaffold material (See USPTO Subject Matter Eligibility Guidance, Examples 1-36 Issued between December 16, 2014 and December 15, 2016.) As recited in the USPTO guidelines, the combination of cells and a scaffold results in a product with markedly different characteristics than a naturally occurring counterpart.

In reply and contrary to the arguments, claim 16 recites “in the presence of the scaffold” and not that the cells are in or on the scaffold.  Being in the presence of the scaffold is different than being IN the scaffold. 
In example 9 of the USPTO eligibility guidelines, the description of the scaffold is as follows:
The specification defines “biocompatible three-dimensional scaffolds” as being three dimensional structures constructed of naturally occurring materials (such as polysaccharides or proteins) that are unchanged from their natural state, in which they are associated with non-cardiac cells, but that have been removed from their natural environment. The specification specifically excludes cardiac tissue from the definition of “biocompatible three-dimensional scaffolds”. The specification also discloses that compositions including populations of pacemaker cells in the biocompatible three-dimensional scaffolds can be implanted directly into a patient, where they facilitate faster tissue regeneration than when pacemaker cells are implanted by themselves, because the scaffold provides mechanical support for the implanted cells to grow.

As noted in the example, the cells are in the scaffold, not merely in its presence (as recited in claim 16). The example in the Guidelines above provided a definition excluding naturally occurring cardiac tissue (see, lines 5-7 above).  Applicant’s specification discloses the scaffold can be made of a naturally occurring biological materials such as extracellular matrix or basement membrane matrix [0039] both found in cardiac tissue.  
Further the example states that

 “the combination of these elements does more than generally link these two judicial exceptions together; as described in the specification, this combination improves the technology of regenerative medicine, by facilitating faster tissue regeneration than when pacemaker cells are implanted Nature-Based Products by themselves. Thus, the claim amounts to significantly more than the judicial exception itself and qualifies as eligible subject matter.”

In contrast, in the instant case, Applicants have not provided a showing that the combination of cells in the presence of the scaffold provides any advantages or that the scaffold provides any advantages and therefore the claim as a whole does not amount to significantly more than the exception itself (there is no inventive concept in the claim) and is not eligible.  

	Arguments regarding the rejection under 35 USC 102 and 103

1.	The rejection under 102 over Keller has been withdrawn in view of the amendments to the claims. Applicant’s arguments are moot.

2.	Applicants argue (Rejections under 103, page 7)  that Keller fails to teach culturing the hepatocytes in a medium that does not contain a notch signal ligand.  	However, contrary to the arguments, Keller does not use a notch signal ligand as shown in the diagram in figure 14a. 

3.	Applicants argue that Kupperschmidt and Vestentoft fail to cure the deficiencies of Keller and that neither Kupperschmidt and Vestentoft teach treatment of hepatoblasts with a medium comprising EGF and TGFB, let alone a medium comprising EGF and TGFB without a notch signal ligand.
In reply and contrary to the arguments, Applicant is arguing the references individually and not the combination as written. 
Keller, not Kupperschmidt or Vestentoft, is cited for teaching treatment of hepatoblasts with medium comprising EGF and TGFB without a notch ligand. Kupperschmidt is cited for disclosing that [0218] in the course of differentiation the cell population progressively acquired a cuboidal morphology (Fig. 2) and that QRT-PCR analysis revealed a significant increase in gene expression level of cholangiocyte markers such as CFTR, TGR5, Aquaporin-1 (AQP1), SOX9, SCTR and JAG1. Vestentoft is cited for disclosing the ductal plate stage cells (figures 4) and the remodeling duct stage cells (figure 6) expressed AQP1 which are later stages of development.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE E ZISKA whose telephone number is (571)272-0998. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE E. ZISKA
Examiner
Art Unit 1632



/PETER PARAS JR/Supervisory Patent Examiner, Art Unit 1632